DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 27 August 2020 which claims foreign priority to DE102019123363.1 filed 30 August 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-15, 20 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-lift" in claims 1, 14-15 and 20 is a relative term which renders the claim indefinite.  The term "high-lift" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be satisfied by any aircraft control surface, such as a flap, which can be used to increase lift.
Claim 20 recites the limitation "the typical load threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a typical load threshold”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 10-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ankney et al. (US 2019/0337635).
- Regarding Claim 1. Ankney discloses an actuator arrangement (fig. 2) configured for moving a high-lift device (24/26 fig. 1 “control surfaces are flaps…can also be applied to slats” [0031]; slats and flaps are equivalent to high-lift devices) of an aircraft (10) between a fully retracted and a fully extended position (“in either direction in or out” [0031]), the actuator arrangement (fig. 2) comprising:
an actuator (200, “first actuator” [0033]) for driving the high-lift device (24/26, fig. 2 illustrates the actuator attached to the device, “linear translation” [0033]),
a static structural part  (204, “actuator drive unit” [0033], the drive unit is stationary, allowing it to be a static structural part) which is arranged downstream in a flow of force direction of the actuator (104, “receives rotatory motion from the drive shaft” [0033]), and
a torque sensing arrangement (150, “torque sensor” [0034]) that is configured to measure a reaction torque applied to the static structural part (204) by the actuator (104, “over torque sensor” [0034]), wherein the torque sensing arrangement (150) includes a torque sensing device (150) arranged and configured to generate a torque output signal (“wireless indication of an over torque condition” [0034]) indicative of the reaction torque applied to the structural part (204, the torque sensor relays over torque conditions to the controller).
- Regarding Claim 2. Ankney discloses the actuator arrangement according to claim 1, wherein the structural part (204) is arranged so that the reaction torque is predominantly caused by a drive torque (“rotatory motion from the drive shaft” [0033]) applied by the actuator (200, the torque sensor is disposed on the static portion of the system and measures reaction torque).
- Regarding Claim 3. Ankney discloses the actuator arrangement according to claim 1, wherein the structural part (204) is configured to mechanically couple the actuator (200) to an aircraft interface (fig. 2 illustrates the coupling of the actuator to the aircraft interface (flap 26a/n) by the structural part 204).

- Regarding Claim 5. Ankney discloses the actuator arrangement according to claim 4, wherein the torque sensing device (150) is installed on or attached to the structural part (204, illustrated by fig. 2).
- Regarding Claim 6. Ankney discloses the actuator arrangement according to claim 1, wherein the structural part (204) is an adaptor element (300, the actuator drive unit is an adaptor element, in that it takes input from drive shaft 105, and converts it directionally to drive shaft 208 linearly) having at least one mounting flange configured for mounting the adaptor element (a mounting flange is an inherent feature, fig. 3a-b further detail the adaptor element and illustrate mounting flanges) to an aircraft interface (fig. 2 illustrates the structural part mounted to the aircraft interface of the flap). 
- Regarding Claim 7. Ankney discloses the actuator arrangement according to claim 6, wherein the torque sensing device (150) is arranged between two respective mounting flanges (fig. 3a-b illustrate the torque sensor mounted between two mounting flanges, three of which are illustrated) with respect to an axial direction of the adaptor element (fig. 3a-b illustrate the arrangement).
- Regarding Claim 8. Ankney discloses the actuator arrangement according to claim 6, wherein the adaptor element (204/300) comprises a passage configured for an output shaft (208) of an actuator (200, fig. 2 illustrates the passage).
- Regarding Claim 10. Ankney discloses the actuator arrangement according to claim 1, further comprising a control device (102) configured to process the torque output signal into a reaction torque value and controlling the actuator (200) based on the reaction torque value (the controller controls the actuator as is known until the over torque condition is realized, wherein the actuator is stopped, allowing for the controller to process the output signal into a reaction torque in that the output signal is only relayed when the reaction torque is in an over torque condition).
- Regarding Claim 11. Ankney discloses the actuator arrangement according to claim 10, wherein the control device (102) is configured to switch off operation of the actuator (200), if the control device (102) determines that the reaction torque value exceeds a maximum load threshold (“over torque condition” 
- Regarding Claim 13. Ankney discloses the actuator arrangement according to claim 10, wherein the control device (102) is configured to determine that the actuator (200) is in a high load situation (“over torque condition” [0034]), if the control device determines that the reaction torque value is above a typical load threshold during retracting or extending (“over torque condition” [0034]; the over torque is realized during operation, i.e. retracting or extending).
- Regarding Claim 14. Ankney discloses the actuator arrangement according to claim 11, wherein a typical load threshold (“over torque condition” [0034]) include a characteristic depending on at least one of the position of the actuator (200, inherently, when in an over torque condition, the position of the actuator will be characteristic of that condition).
- Regarding Claim 15. Ankney discloses a wing assembly (22, fig. 1) for an aircraft (10) comprising
an edge member (fig. 1 illustrates the wing with edges),
a high-lift device (24/26) movably attached thereto (“slats…flaps” [0030]),
an aircraft interface (fig. 2) for mounting a static structural part (204/300, fig. 3a-b illustrate the mounting flanges which mount 204/300 to an aircraft interface), and
an actuator arrangement according to claim 1 (see claim 1 above),
wherein the actuator (200) is fixed to the aircraft interface via the structural part (204) and the actuator (200) is arranged to engage the high-lift device (26), so as to drive the high-lift device (26) between the fully retracted and extended positions (“in either direction in or out” [0031]).
- Regarding Claim 16. Ankney discloses an aircraft (10, fig. 1) comprising an actuator arrangement according to claim 1 (see claim 1 above).
- Regarding Claim 17. Ankney discloses an operating method for an actuator arrangement (fig. 2), the method comprising:
a) with a torque sensing device (150) arranged at a static structural part (204), converting a reaction torque predominantly caused by an actuator (200) into an output signal (“wireless indication of an over torque condition” [0034]);

c) with the controller (102), controlling the actuator (200) based on the reaction torque value (“controller issues commands…torque acts on actuators should be less than a predetermined amount in normal operating conditions” [0036], “identify the actuator” [0034]; the torque sensor renders the actuator inoperable if the over torque condition is reached, resulting in the controller controlling the actuator when the reaction torque value has not exceeded the over torque condition).
- Regarding Claim 18. Ankney discloses the method according to claim 17, wherein in step c) the controller (102) switches off operation of the actuator (200, the over torque sensor removes the operability of actuator rendering the actuator switched off), if the controller (102) determines that the reaction torque value exceeds a maximum load threshold (“over torque condition” and “identify the actuator” [0034]).
- Regarding Claim 19. Ankney discloses the method according to claim 17, including at least one of:
wherein the controller (102) is configured to determine that the actuator (200) is in a high load situation (“over torque condition” [0034]), if the controller (102) determines that the reaction torque value is above a typical load threshold during retracting or extending (“over torque condition” [0034]).
- Regarding Claim 20. Ankney discloses the method according to claim 18, wherein a typical load threshold (“over torque condition” [0034]) include a characteristic depending on at least one of the position of the actuator (200, inherently, when in an over torque condition, the position of the actuator will be characteristic of that condition).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ankney in view of Recksiek et al. (US 2013/0181089).
- Regarding Claim 9. Ankney discloses the actuator arrangement according to claim 1, with the torque sensing device (150).  Ankney does not disclose wherein the torque sensing device comprises a strain gauge.
However, Recksiek discloses a similar actuator arrangement, with a torque sensing device (S-D, fig. 2) wherein the torque sensing device comprises a strain gauge (“load sensor can be formed from at least one strain gauge” [0086]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the torque sensing device of Ankney to incorporate a strain gauge as disclosed by Recksiek to allow for placement of the device in any location desired as disclosed by Recksiek in [0017]-[0022].
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644
10 January 2022